Citation Nr: 0301087	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  95-37 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to November 14, 1998.

2.  Entitlement to an evaluation in excess of 70 percent 
for PTSD from November 14, 1998.

3.  Entitlement to an effective date earlier than November 
14, 1998 for the grant of a total disability rating based 
on individual unemployability (TDIU).

(A claim for entitlement to service connection for a 
cardiovascular disorder, to include viral ectasia, as a 
residual of viral infection will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an April 1998 
decision, the RO granted service connection for PTSD and 
assigned an initial 50 percent rating.  In a July 1999 
decision, the RO granted a 70 percent rating for PTSD 
effective to November 14, 1998, but denied a claim for 
entitlement to TDIU.  In a February 2000 decision, the RO 
granted entitlement to TDIU and assigned an effective date 
of November 14, 1998.  The Board remanded this claim in 
January 2001.

The Board notes that the issue of entitlement to service 
connection for residuals of viral infection was before the 
Board in January 2001.  As part of that appeal, the 
veteran claimed diagnoses of fibromyalgia and viral 
(coronary) ectasia as residual disability.  In a decision 
dated May 2002, the RO granted service connection for 
fibromyalgia as related to viral enteritis treated in 
service, but did not address the veteran's allegations 
that he also manifested coronary ectasia as a residuals of 
his viral enteritis.  This portion of the claim, 
therefore, remains on appeal.  The Board will defer 
adjudication of this issue pending additional development 
by the Board pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2).  When the development has been completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the response to 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

The veteran's PTSD has more nearly resulted in total 
social and occupational impairment since the date of 
claim; March 22, 1995.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD, 
effective to March 22, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); VAOPGCPREC 3-2000 (April 10, 
2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

2. The claim for an earlier effective date of award for 
entitlement to TDIU is denied as the veteran is entitled 
to a 100 percent schedular rating since the date of claim 
in March 1995.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has been totally disabled due 
to his PTSD since he filed his original service connection 
claim by means of an Application for Compensation or 
Pension (VA Form 21-526) on March 22, 1995.  His private 
and VA clinical records reflect that he suffered an 
anteroseptal myocardial infarction (MI) on February 6, 
1995, and the Social Security Administration has 
determined him to be unemployable as a result of his 
ischemic heart disease since his MI.  

Accompanying the veteran's application for service 
connection was a letter from Daron Friedman, M.A., of 
Monadnock Family Services which indicated that the veteran 
had been undergoing treatment for PTSD since 1994.  It was 
noted that he was unable to work following a series of 
heart attacks.  In a statement received on September 14, 
1995, the veteran claimed unemployability due, in part, to 
PTSD.

On VA PTSD examination dated September 1997, the veteran 
reported last working as a direct care specialist in human 
services in 1995 following his MI.  His subjective 
complaints included social isolation, concern for his 
safety and territory, aggressive behavior, hypervigilance, 
intrusive thoughts of combat with flashbacks, avoidance 
behavior, estrangement and detachment from people, 
restricted range of effect, decreased interest in 
activities, sense of foreshortened future, irritability, 
sleep difficulty, and diminished concentration.  On mental 
status examination, he presented as neatly and casually 
dressed.  He was pleasant and cooperative throughout the 
interview.  He was alert and oriented to person, place and 
time.  He reported his mood to be "okay."  His affect was 
varied and anxious.  He denied hallucinations.  There was 
no evidence of paranoia or delusions.  He denied present 
suicidal or homicidal ideations, but reported suicidal 
ideation in the past.  He was given a diagnosis of PTSD 
and assigned a Global Assessment of Functioning (GAF) 
Score of 45.  The examiner also commented as follows:

I believe that the Veteran's post-traumatic 
stress disorder symptoms are severe.  His 
rather extreme isolation, I believe, is 
evidence of this.  He certainly also 
experiences some disability because of his 
cardiac condition, but that is not an 
explanation for his irritability or severe 
detachment and estrangement from others.

By means of a rating decision dated April 1998, the RO 
granted service connection for PTSD and assigned an 
initial 50 percent rating effective to the date of claim; 
March 22, 1995.

In pertinent part, the veteran underwent VA PTSD 
examination on November 14, 1998 with benefit of review of 
his claims folder.  At this time, he voiced additional 
complaint of anxiety attacks which occurred two to three 
times per week and marked social isolation.  His mental 
status examination resulted in a diagnosis of PTSD with a 
GAF score of 45.  The examiner also commented as follows:

Of note, the veteran was originally disabled 
due to his myocardial condition.  Even it 
this condition reversed itself today, he 
would still be severely impaired due to the 
progressive post-traumatic stress symptoms, 
which bother him on a daily basis.

In a rating decision dated July 1999, the RO increased the 
disability rating for PTSD to 70 percent effective 
November 14, 1998.

A March 1999 letter from Daron Friedman, M.A., provided a 
summary of the veteran's treatment at Monadnock Family 
Services since June 1994.  He initially presented with 
complaint of numerous somatic ailments, significant 
depression, inability to concentrate, disassociation, 
feelings of persecution and anger, relationship failure 
and conflicts, isolation and an inability to work.  He 
underwent weekly group therapy with individual therapy 
every two to three weeks.  It was noted that he actively 
engaged in treatment with periodic sabbaticals due to 
increased suicidal and unsafe thoughts.  At these times, 
he would go into extreme social isolation for periods 
lasting 2-3 months.  It was reported that the veteran's 
response to his Vietnam experiences involved intense fear, 
helplessness, hopelessness and horror with re-experiencing 
of his traumatic stressors by persistent nightmares and 
flashbacks.  He also experienced dissociative states, 
avoidance behavior, numbing, inability to be intimate, 
anxiety, hypervigilance, erratic sleep patterns, explosive 
episodes of anger and concentration difficulty.  This 
clinician offered opinion that "[b]ecause of the 
symptomatology presented it is evident that [the veteran] 
is unemployable and has been for years."

In August 1999, the veteran underwent psychiatric 
evaluation by Lynn Villemaire, M.D., of Monadnock Family 
Services to determine whether his unemployability could be 
solely attributable to his PTSD.  The veteran's PTSD 
symptoms included avoidance behavior, markedly diminished 
interest in activities, feelings of detachment and 
estrangement, restricted range of affect, sense of 
foreshortened future, irritability, outbursts of anger, 
concentration difficulty, hypervigilance, exaggerated 
startle response, nightmares, flashbacks, memory and 
organizational difficulty, decreased libido and impulsive 
reactions.  He reported that his symptoms were somewhat 
decreased with his 60-mg. prescription of Prozac.  
Following mental status examination, Dr. Villemaire 
offered the following assessment:

Diagnoses include; chronic PTSD as well as 
Dysthymic Disorder.  R/O Intermittent Major 
Depressive Disorder.  It sounds as if he 
suffered from depressive symptoms, and has 
had some dysfunction related to that over 
the course of his life.  He reports a 
significant improvement in mood lability and 
sleep with prozac.  He demonstrates a 
delicate balance between physical and 
emotional disabilities.  However, in my 
opinion, he appears disabled at this time; 
emotionally and psychologically.  However, 
there is a significant interplay from his 
physical disability as well.

In November 1999, the veteran underwent an inpatient 
admission at the White River Junction VA Medical Center 
due to increased symptoms of irritability, tension, 
dysphoria and anhedonia.  He was experiencing financial 
and medical difficulties, and he described himself as 
being overwhelmed by the frequency of his nightmares and 
flashback.  He reported having an intense fear of being 
shot, which he realized, was not rational.  He also 
reported that a recent prescription of Mellaril had 
provided him some relief.  His mood and affect improved 
over a weeklong hospital stay.  He was discharged with 
diagnoses of PTSD and Major Depression, and assigned a GAF 
score of 35.

In an undated letter received in January 2000, Carla 
Kirsch, the Adult Clinical Director of Monadnock Family 
Services provided additional information regarding the 
veteran's clinical treatment.  At the time he presented in 
June 1994, he was having difficulties at work with his 
supervisors and restraining his rage outbursts.  He 
reported a number of physical complaints which were not 
interfering with his work, but appeared to be a 
somatization related to his military experience.  In 
August 1994, he underwent some job changes which triggered 
an increase in his PTSD symptoms, especially withdrawal 
and his sense of powerlessness.  His ability to 
concentrate deteriorated rapidly.  His depression 
increased and he had difficulty with decision-making and 
his ability to deal with changes.  He was started on 
Prozac, but his PTSD symptoms continued.  After suffering 
from a heart attack, he became dependent on the community 
and VA for support which increased his fears that the 
system would let him down.  His present functioning was 
deemed "marginal," and it was the opinion of Ms. Kirsch 
that the veteran was totally disabled due to PTSD 
irrespective of the other challenges he faced on a daily 
basis.

A January 2000 letter from [redacted], the 
veteran's former supervisor at Monadnock Developmental 
Services, recalled that the veteran had difficulty dealing 
with his co-workers due to distrust and paranoia.  He 
outwardly manifested anger, easy irritation and distrust 
of co-workers.  He was consumed by safety concerns and 
spoke in an intimidating and threatening tone of voice.  
He had increasing conflicts with his co-workers and his 
full-time employment of 40-50 hours per week were reduced 
to less than 20 hours per week in his last six months of 
employment as a result of his emotional difficulties.  Ms. 
[redacted] indicated that the veteran would have been let go 
due to his behavioral problems if he had not resigned 
secondary to his heart attack.

Later in January 2000, the veteran underwent VA PTSD 
examination with benefit of review of this claims folder.  
At that time, the veteran reported very little 
interpersonal interaction with others, and no longer 
visited his daughter.  The examiner commented that the 
veteran's PTSD symptoms seemed largely worse since his 
last VA examination with continued complaint of multiple 
PTSD symptoms.  On mental status examination, the veteran 
presented with poor hygiene and grooming.  He appeared to 
have difficulty performing basic activities of daily 
living.  His mood and affect were depressed.  He was alert 
and oriented to person, place and time.  He described 
memory loss likely due to diminished concentration.  His 
speech was slow with some minor latencies, but there were 
no illogical or irrelevant speech patterns.  He described 
panic attacks, particularly when awakening from a 
nightmare.  He further described difficulty with impulse 
control, anger and irritability.  He reported diminished 
sleep, decreased interest in activities, and diminished 
energy.  He also described feelings of hopelessness, 
worthlessness and suicidal ideation.  The examiner stated 
that the veteran continued to meet the criteria for PTSD 
and major depression, and provided a GAF score of 40.  The 
examiner also provided the following opinion:

[The veteran's] symptoms continue to be 
severe.  There have been no significant 
improvement and it appears that over time, 
there has been some worsening of his PTSD 
symptoms.  

The veteran is disabled and his GAF score is 
based on his psychiatric diagnoses alone.  
His cardiac disease may impair his 
functioning in a number of ways, but his 
function would be severely impaired based on 
his PTSD and depression.

It is my medical opinion that the veteran's 
major depression is directly related to his 
Post-Traumatic Stress Disorder.  Many of the 
symptoms from his PTSD and major depressive 
disorder overlap and it is not possible to 
distinguish the etiology of any individual 
symptom.

It is also my medical opinion that the 
veteran has severe social and industrial 
incapacity due to PTSD.  His reliability, 
flexibility, and efficiency levels are all 
severely impaired, as is his industrial 
functioning.  The veteran has almost no 
interpersonal interactivity.  His affect was 
flat and his current means of hygiene and 
his capacity for interpersonal interactions 
would make any reasonable amount of 
interpersonal activity impossible.

In rating decision dated February 2000, the RO granted 
entitlement to TDIU effective November 14, 1998.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated 
in proximity to and since the claims on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

38 C.F.R. §3.159(a) (2002).

The severity of a psychiatric disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  This is an initial rating claim from 
an application for service connection received on March 
22, 1995.  On November 7, 1996, new regulations became 
effective with respect to the criteria to be considered in 
mental disorder cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  Prior to the effective date of the new 
regulations, the veteran's initial rating may only be 
evaluated under the older version of VA's schedular 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000).  However, 
from and after the effective date of amendment, the Board 
must consider both the old and the new criteria and apply 
the version most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 38 U.S.C.A. § 5110(g) 
(West 1991).

For the time period prior to November 14, 1998, the RO has 
rated the veteran's PTSD as 50 percent disabling under 
Diagnostic Code 9411.  Under the old criteria, this rating 
represents severity of PTSD symptoms in which the ability 
to maintain effective or favorable relationships with 
people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Beginning on November 14, 
1998, the RO has rated the veteran's PTSD as 70 percent 
disabling under Diagnostic Code 9411.  Under the old 
criteria, this rating represents PTSD symptoms in which 
the ability to establish and maintain effective or 
favorable relationships with people are severely impaired; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  Id.

Under the old criteria, a 100 percent rating would be 
warranted where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  Id.

Global Assessment of Functioning score (GAF) is a scale of 
0-100 reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM- IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2002).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or 
friends."  A GAF of 40 is defined as "some impairment in 
reality testing or communication (e.g., speech illogical, 
obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is 
failing school)."  A GAF of 50 is defined as "serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

The veteran claims that the evidence of record supports a 
100 percent schedular rating for PTSD effective to the 
date of claim; March 22, 1995.  The Board agrees.  
Undoubtedly, the veteran's MI on February 6, 1995 was a 
substantial cause of his subsequent unemployability.  
However, a statement from the veteran's employer, 
Monadnock Family Services, indicates that his PTSD 
symptomatology would have shortly resulted in his 
termination regardless of his physical status.  The 
medical opinion and statements from the veteran's treating 
clinicians at Monadnock Family Services indicate that the 
veteran underwent a substantial increase in his PTSD 
symptoms in 1994, and that those symptoms were severely 
interfering with his employability.  The veteran's 
treating clinician has provided an impression that the 
veteran has been unemployable due to his PTSD since at 
least March 22, 1995.

VA examination in 1997 resulted in a GAF score of 45 which 
represents psychological, social, and occupational 
functioning which is intermediate between serious and 
major in degree.  At that time, the examiner commented 
that the veteran PTSD symptoms were "severe" in degree and 
resulted in "extreme isolation" and irritability which 
could not be explained by his cardiac condition.  This 
assessment was confirmed on the November 14, 1998 VA 
examination wherein the examiner continued the GAF score 
of 45, and reiterated that the veteran was severely 
impaired by PTSD independent of his cardiovascular 
condition.  VA examination in January 2000 resulted in a 
GAF score of 40 with a comment that the veteran's PTSD 
symptoms continued to be severe although with "some 
worsening" over time.  Again, the examiner commented that 
the veteran's psychiatric symptoms, standing alone, was 
sufficient to produce severe social and industrial 
impairment.  The examiner further commented that the 
veteran had almost no interpersonal interactions.

Based upon the above, the Board finds that the evidence of 
record establishes that the veteran's PTSD more closely 
approximates total social and occupational impairment 
since the date of claim.  The medical evidence 
demonstrates that, due to his PTSD, the veteran has been 
virtually unable to maintain social relationships during 
the appeal period.  Additionally, the severity of his PTSD 
symptoms has been shown to severely affecting his 
industrial relationships to the point of total impairment.  
Essentially, the evidence of record strongly suggests that 
the veteran's PTSD has more nearly resulted in total 
social and occupational impairment since the date of 
claim; March 22, 1995.  The Board, therefore, grants a 100 
percent schedular rating for PTSD effective to March 22, 
1995.

With regard to the TDIU claim, the regulations for a claim 
of TDIU provide that such a rating may be assigned only 
where the schedular rating is less than total.  38 C.F.R. 
§ 4.16(a) (2002).  In light of the fact that the Board has 
granted a 100 percent schedular evaluation for PTSD 
effective to the date of claim, it is clear that a TDIU 
rating would be precluded by regulation.  Moreover, it may 
be commented that a TDIU rating would not provide the 
veteran with any increased benefit above that provided by 
the 100 percent schedular rating. See VAOPGCPREC 6-99 
(Sept. 6, 1999), 64 Fed. Reg. 52,375 (1999) (a TDIU claim 
may not be considered when a schedular 100 percent rating 
is in effect as no additional monetary benefit would 
accrue to a veteran).  

ORDER

A 100 percent rating for PTSD is granted effective March 
22, 1995, subject to regulations which govern monetary 
awards.

The appeal for a TDIU rating prior to November 14, 1998 is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

